Case: 4:21-cv-00600 Doc. #: 1-1 Filed: 05/24/21 Page: 1 of 7 PagelD #: 31

Department of Public Safety / Division of Corrections

 

 

 

 

  
 

 

 

CHAPTER: | 3 | Institutional Operations
SECTION: | 2 | Safety and Emergency Procedures EFFECTIVE DATE:

~ _—— a a 12/2/2002
-supsect: 15. Use of Chemical Agents
2/17/17
| Dalollace eee
~COMMISSIONERIOF CORRECTIONS 3-2O-! |

| Rescind: 3.2.15 dated 1/15/2006

I. © POLICY

It is the policy of the St. Louis City Division of Corrections to issue chemical agents to
custody staff for use, to protect themselves or others from imminent danger, prevent
escapes, and willful destruction of facility property if the custody staff concludes that a
lesser degree of force will not be successful.

II. PURPOSE

To provide guidelines for the use of chemical agents by custody staff.
Il. APPLICABILITY

All Divisional trained custody Staff approved to carry chemical agents.
IV. STANDARDS

ACA Adult Local Detention Facilities, 4th Edition

2B-04

Procedures govern the availability, control, and use of firearms, less lethal
devices, and related security devises, and specifies the level of authority required
for their access and use. Chemical agents and electrical disablers are used only
with the authorization of the facility administrator or designee.

2B-06

The facility maintains a record of routine and emergency distribution of
security equipment. Firearms, chemical agents, and related security
equipment are inventoried at least monthly to determine their condition and
expiration dates.

 

3.2.15: Use of Chemical Agents Page 1 of 7

3.2.15

entered yeenenenamreniiat dstanaimiadianlad }
Case: 4:21-cv-00600 Doc. #: 1-1 Filed: 05/24/21 Page: 2 of 7 PagelD #: 32

Department of Public Safety / Division of Corrections

 

2B-07
Written reports are submitted to the facility administrator or designee no
later than the conclusion of the tour of duty when any of the following

occur:
e discharge of a firearm or other weapon

e use of less lethal devices to control inmates

e use of force to control inmates

e inmate (s) remaining in restraints at the end of the shift

7B-15 (MANDATORY)
All personnel authorized to use chemical agents receive thorough training in their
use and in the treatment of individuals exposed to a chemical agent.

V. DEFINITIONS

Active Resistance: Any physical or confrontational act that resists the order or
directive of staff while inmate engages in combative stance, or refuses to
surrender object that could be used as weapon, attempting to strike, or struggle
with officers, fighting with other inmates; or any such behavior that will lead to
injury.

Chemical Agents: Any device or instrument which contains or emits a liquid,
powder, or any other substance designed to incapacitate. This includes, but not
limited to, Oleoresin Capsicum AKA, Pepper Spray; Tear Gas Cartridges and
other Self-contained Sprays.

Force: Any physical contact or contacts by use of chemical agents or Taser
device made deliberately or spontaneously by Correctional staff with an inmate,
in a confrontational situation, to control the inmate’s behavior or to enforce an
order.

Oleoresin Capsicum (OC): A Pepper Spray and a class of chemical agents
which when applied on a person are capable of incapacitating the person.

Planned Use of Force: (See Anticipated Use of Force in DOC #3.1.21)- A
condition in which staff is able to contemplate the use of force beforehand, based
on nature of the incident, inmate past history of behavior, or current behavior
exhibited by inmate.

Passive Resistance: A non-physical confrontational resistance of an order in
which inmates verbally states what they will or will not do, under non-combative

stance.

Spontaneous Force: Force that cannot be anticipated or planned.

 

3.2.15: Use of Chemical Agents Page 2 of 7
Case: 4:21-cv-00600 Doc. #: 1-1 Filed: 05/24/21 Page: 3 of 7 PagelD #: 33

Department of Public Safety / Division of Corrections

 

VI.

CANCELLATION

This procedure and work rule cancels all previous Division policies, statements,
memorandums, directives, orders, notices, rules and regulations which are inconsistent
with this policy.

VIL.

IL

GENERAL INFORMATION

Oleoresin Capsicum (OC) is authorized and issued to custody staff by the City
of St. Louis Division of Corrections. The issued OC to individuals is for
spontaneous use in situations warranting the use of force.

Only trained custody staff may carry the approved and individual's issued
OC on them for personal safety. Employees are prohibited from bringing
non-institutional issued OC or other chemical agents into the facility.

The use of the OC will be only in accordance with the manufacturer's
recommendations and in compliance with the Divisional training program plan
and the institutional Use of Force policy. (See DOC #3.1.21: Use of Force).

OC spray may be used when staff safety is threatened, or when an inmate is
engaging or displays active resistance behavior. OC use is a level of force
escalation necessary to compel compliance and requires a Use of Force
Report.

OC will not be used on an inmate in a closed vehicle, unless staff is attempting
to secure an active resistant inmate or inmate attempting to escape from
transportation vehicle.

OC will not be used on an inmate that has been placed on restraint.

An inmate that does not pose eminent danger to staff safety, other inmates; is
passive resistant, or is confined inside a secured cell but is disruptive in the cell,
will not be pepper sprayed to punish the inmate for being disruptive. An OC spray
into inmate's cell when inmate is disruptive i.e., banging on the wall, must be
authorized by the Supervisor in a planned use of force and justified in writing.
(See DOC #3.1.21: Use of Force; 3.1.27: Cell Extraction).

Employees are strictly prohibited from using the OC as a punishment on
inmates.

It is a violation of this policy to spray an inmate with chemical agent when
there is no justifiable security reason to do so. Staff will be subject to discipline
including and up to termination for inmate abuse.

 

3.2.15: Use of Chemical Agents Page 3 of 7
Case: 4:21-cv-00600 Doc. #: 1-1 Filed: 05/24/21 Page: 4 of 7 PagelD #: 34

Department of Public Safety / Division of Corrections

 

10.

11.

12.

13.

VII.

The large OC canister or MK9-Cell Buster is not designated for spontaneous

use of force. The use of the cell buster must be authorized by the Shift
Supervisor and only in a planned use of force warranting such use and is justified
in writing. (See DOC #3.1.21: Use of Force; and #3.1.27: Cell Extraction). The
MK9-Cell Buster may not be issued to any staff to carry on their person.

All uses of the OC including the MK9-Cell Buster are considered a use of force.
The reporting requirements are as set forth in DOC policy #3.1.21: Use of Force,
and policy #3.1.10: Incident Reporting.

Individual OC is weighed after each use, by the Supervisor to determine amount
used, and reported, (see Procedure C, item #3 below).

The Shift Supervisor inventories all the OC that has not been issued out, and
related security equipment at least monthly to determine their condition and
expiration dates and submits report to the Chief of Security.

PROCEDURES

Training, Issuing, Carrying and Inspection of Chemical Agent.

All custody staff will receive four (4) hours of training on the use of chemical
agents by a certified trainer prior to being issued and allowed to carry Divisional
issued OC. (See policy #1.4.1: Training Requirements).

Prior to issuing an OC canister to staff, the Custody Supervisor weighs the item
and records the weight in the OC Issue Log.

Correctional Staff will inspect their OC canister at least once a month, checking
the seal and the expiration date and report all concerns to their Supervisor.

Custody staff will request new canisters from the Shift Supervisor when
issued canister has expired or is empty.

When the Shift Supervisor receives the empty or expired canister the Supervisor
records a number on a new canister and issues it to the staff.

The Shift Supervisor records the canister issuance and date, in the OC Issue
Log.

The Shift Supervisor gives the old canister to the Chief of Security for
disposal.

The Chief of Security disposes the old canister by placing it inside a plastic bag
and placing the bag in the trash receptacle. (See Policy #2.4.4: Housekeeping)

 

3.2.15: Use of Chemical Agents Page 4 of 7
Case: 4:21-cv-00600 Doc. #: 1-1 Filed: 05/24/21 Page: 5 of 7 PagelD #: 35

Department of Public Safety / Division of Corrections

 

B. Use of the Chemical Agent

L Custody staff uses OC under the following circumstances after concluding
that a lesser degree of force will not stop the inmate, when in:

a. Spontaneous Use of Force -

1) Through the actions of the inmate, the staff concludes that
bodily harm to the staff or another person is imminent,

2) An inmate is attempting to escape from the facility or from
the custody of a Correctional Officer; or

b. Planned Use of Force -
1) The inmate is engage in active resistance with staff, or

2) The inmate is in the process of willfully destroying property in
which case,

3) The Supervisor will form a response team and, staff will adhere
to the specifications of DOC #3.1.20, 3.1.21, and 3.1.27 with
respect to anticipated use of force. (Note: A mere banging on a
cell wall or door does not rise to a level of "destruction of

property."

2. In situation of spontaneous use of force, the custody staff and/or the Master
Control Officer radio for assistance.

3. The custody staff shakes the Pepper Spray's canister and aims the nozzle at
the inmate's face while standing at 2 to 8 feet from the inmate.

4. The Custody staff yells OC to warn other Correctional Officers of the
eminent discharge of OC spray.

5. The staff sprays the inmate for 2 to 3 seconds in a circular pattern on the face and,
steps back from the point of spray.

6. The staff takes a defensive position and waits to see the inmate's reaction.

Ds If the deployment has not stopped the inmate's actions, the custody staff repeats
steps 3 through 6, or uses other reasonable force to gain control of the inmate
(See DOC #3.1.21: Use of Force).

8. After using the OC, the custody staff radios to responding Correctional
Officers that a Pepper Spray has been used.

 

3.2.15: Use of Chemical Agents Page 5 of 7
Case: 4:21-cv-00600 Doc. #: 1-1 Filed: 05/24/21 Page: 6 of 7 PagelD #: 36

Department of Public Safety / Division of Corrections

 

10.

It.

12.

13.

Once the inmate is under control, Correctional Officers escort the inmate to the
Medical Unit for treatment.

The Correctional Officer gives the inmate a clean set of clothing while wearing
latex gloves, puts the soiled clothing in a plastic bag marked "OC clothing," and
places the plastic bag in a dirty laundry cart.

The Correctional Officer ensures the area of chemical agent discharge is
mopped and wipe down.

After decontamination and clearance by the Medical Unit, Correctional Officers
will:

a. Move the inmate to the Disciplinary Segregation Unit pending a hearing.

b. Physically check on the inmate every 30 minutes, for a minimum of 4
hours or more often if directed by Medical personnel.

c. Make a log entry for each check in the ITMS/Daily Activity Log Book.
(Inmate does not have to be placed alone into the cell unless there is a
security reason to do so).

If OC is used on a Pre-Admit inmate, the procedures on step 9-11 will apply.
Exception would be that once cleared by the Medical Unit, the Pre-Admit inmate
may be placed in the Post Admission Housing Unit. If for lack of space in the Post
Admission Housing Unit inmate remains in the Admission Area, the Area
Supervisor will have the discretion to place inmate into one of the single holding
cells or into one of the large holding cells. Inmate does not have to be placed
alone into the cell unless there is a security reason to do so.

Reporting Requirement

Staff adheres to the requirements of DOC #3.1.21 and DOC # 3.1.10 in addition
to the following.

The Medical Staff completes an Injury Report and forwards a copy to the Shift
Supervisor.

The Correctional Officer writes a use of force report. All other staff
participants write an incident report in accordance with policy, all of which
are turned in to the Shift Supervisor by the end of the shift.

The Shift Supervisor weighs the OC after each use to determine amount used,
report findings in the Use of Force Report Form and, records the new weight in
the appropriate log. The Shift Supervisor reviews report and forwards the reports
to the Chief of Security.

 

3.2.15: Use of Chemical Agents Page 6 of 7
Case: 4:21-cv-00600 Doc. #: 1-1 Filed: 05/24/21 Page: 7 of 7 PagelD #: 37

Department of Public Safety / Division of Corrections

 

4. The Chief of Security reviews the reports to see that the use of OC was
appropriate and within guidelines. The Chief of Security forwards it with
comments to the Detention Center Superintendent.

3. The Detention Center Superintendent reviews the reports to see that the use of
OC was appropriate and within guidelines. If the force was not within
guidelines, the Detention Center Superintendent initiates an investigation (See
Policy #1.1.14: Internal Affairs),

6. The Detention Center Superintendent forwards a copy of the reports and
results of the review to the Commissioner of Corrections

ih The Detention Center Superintendent forwards the Use of Force Report to
Records Retention Unit where it is filed in accordance with policy on
records retention. (See DOC #1.1.21: Record Retention and Release of
Public Records).

8. Ifa Correctional Staff is exposed to the chemical agent and requests for
medical treatment, the Shift Supervisor initiates employee Injury Report, and
issues a treatment authorization.

IX. FORMS

The following forms are referenced in this policy and procedure:
Incident Report

Injury Report

OC Issue Log

Use of Force Form

Daily Activity Log book

X. SEVERABILITY CLAUSE

If any part of this procedure and work rule is, for any reason, held to be in excess of the
authority of the appointing authority, such decisions will not affect any other part of this
policy.

XI. TRAINING

This procedure and work rule will be included in the First-Year and subsequent
In-Service Training for staff having direct contact with the inmate population and
authorized to use chemical agents.

 

3.2.15: Use of Chemical Agents Page 7 of 7
